IN THE COMMONWEALTH COURT OF PENNSYLVANIA

Sean A. Finan and Maura K. Finan               :
as Trustees of the Finan Family                :
Irrevocable Trust,                             :
                          Appellants           :
                                               :   No. 1031 C.D. 2018
               v.                              :   Argued: April 9, 2019
                                               :
Pike County Conservation District              :

BEFORE:        HONORABLE ROBERT SIMPSON, Judge
               HONORABLE PATRICIA A. McCULLOUGH, Judge
               HONORABLE BONNIE BRIGANCE LEADBETTER, Senior Judge


OPINION
BY JUDGE SIMPSON                               FILED: May 2, 2019

               This appeal raises the issue of whether a conservation district created
pursuant to the Conservation District Law (Law)1 qualifies as a local agency or
Commonwealth agency for jurisdictional purposes. Sean A. Finan and Maura K.
Finan, as Trustees of the Finan Family Irrevocable Trust (Trustees), appeal from an
order of the Pike County Court of Common Pleas (trial court) sustaining the
preliminary objection filed by the Pike County Conservation District (Pike CCD)
challenging the trial court’s jurisdiction.         Pike CCD argued jurisdiction of a
declaratory judgment action is proper in this Court claiming its status as a
Commonwealth agency is clear under the Law. The trial court agreed and dismissed
Trustees’ complaint. Because we conclude that Pike CCD is a local agency, we
reverse the trial court’s order dismissing the case on jurisdictional grounds, and we
remand the matter to the trial court to address the remaining preliminary objections.



      1
          Act of May 15, 1945, P.L. 547, as amended, 3 P.S. §§849-864.
                                    I. Background
             As a conservation district, Pike CCD reviews and acts on applications
for erosion and sedimentation control plans, natural pollutant discharge systems, and
similar applications. In November 2017, Trustees filed a declaratory judgment action
in the trial court, challenging Pike CCD’s authority to impose application-related fees.


             In response, Pike CCD filed preliminary objections, arguing the trial
court lacked jurisdiction. Relevant here, in its supporting brief, Pike CCD argued
this Court enjoyed original jurisdiction based on its status as a Commonwealth
agency. Trustees filed an answer with new matter to the preliminary objections;
Pike CCD filed a reply to which it attached a copy of the Delegation Agreement
(Agreement) between itself and the Department of Environmental Protection (DEP).


             Following briefing and argument, the trial court sustained the
preliminary objection as to jurisdiction and dismissed the complaint without
prejudice. Citing Section 5(2) of the Law, 3 P.S. §853(2), it reasoned the plain
language of the Law conferred Commonwealth agency status on Pike CCD. Tr. Ct.,
Slip Op., 6/29/18, at 3. Because it deemed the statute unambiguous, it did not
consider legislative intent. Concluding it lacked jurisdiction, the trial court did not
address the remaining preliminary objections, including a demurrer.


             Trustees appealed the trial court’s order to this Court. As directed by
the trial court, they filed a statement of errors complained of under Pa. R.A.P. 1925(b).
On behalf of Pike CCD, DEP counsel filed a response to the Statement. The trial
court then issued its Rule 1925(a) opinion, adopting its earlier opinion and order.



                                           2
                                         II. Discussion
               On appeal,2 Trustees maintain the trial court erred as a matter of law in
declining jurisdiction because Pike CCD is a local agency, not an agency of the
Commonwealth. They argue the Law does not confer status as a Commonwealth
agency, emphasizing Pike CCD operates solely within the confines of Pike County.
Pike CCD, they assert, is not controlled by the state. Rather, it is governed by the
county. As such, it is a local agency under the multi-factor test in Blount v.
Philadelphia Parking Authority, 965 A.2d 226 (Pa. 2009). They maintain that
disposition by a court of statewide jurisdiction is unnecessary when Pike CCD does
not operate statewide.


               Pike CCD contends the plain language of the Law clearly confers
Commonwealth agency status upon county conservation districts. In the alternative,
Pike CCD claims status as a Commonwealth agency under Blount. It argues the
State Conservation Commission controls Pike CCD and its implementation of
statewide policies in Pike County. These factors, plus DEP’s delegation of functions
under the Agreement, meet the factors for Commonwealth agency status.

                                         II. Discussion
               This appeal presents a pure question of law: in a declaratory judgment
action against a county conservation district, where does proper jurisdiction lie?


       2
          “Our review of a trial court’s order sustaining preliminary objections and dismissing a
complaint is limited to determining whether the trial court abused its discretion or committed an
error of law. ‘In reviewing preliminary objections, all well pleaded relevant and material facts are
to be considered as true, and preliminary objections shall only be sustained when they are free and
clear from doubt.’” Public Advocate v. Brunwasser, 22 A.3d 261, 266 n.5 (Pa. Cmwlth. 2011)
(citations omitted). As to questions of law, our review is plenary. Id.


                                                 3
                                     A. Jurisdiction
             “The concept of jurisdiction is designed to insure the availability of the
most practical and competent forum for the airing of a particular grievance.” Scott
v. Shapiro, 339 A.2d 597, 599 (Pa. Cmwlth. 1975); see Action Coal. of Elders v.
Allegheny Cty. Inst. Dist., 426 A.2d 560, 566-67 (Pa. Cmwlth. 1981) (“the
legislature … recognized the interest of the state in having an expert, specialized
tribunal, Commonwealth Court, articulate uniform statewide standards in cases
affecting the sovereign”). This Court “is intended to provide a judicial forum for the
uniform and consistent resolution of questions of statewide impact.” Blount, 965 A.2d
at 282 (emphasis added) (quoting T & R Painting Co. v. Phila. Hous. Auth., 353 A.2d
800, 802 (Pa. 1976)). Otherwise, an entity that operates statewide would be “severely
handicapped” whenever trial courts reached different resolutions regarding its powers
and duties. Id. However, when an entity operates within a single county, “there is
no particular need for such uniform statewide resolution of issues involving the
[entity’s] powers and duties.” Id.


                                  B. Agency Type
             The type of agency dictates the proper court of original jurisdiction;
for actions against local agencies, the proper court is the county court of common
pleas, whereas actions against Commonwealth agencies are properly filed in the
Commonwealth Court. Blount. Our analysis for determining the type of agency
depends on the purpose for which we review agency status. See James J. Gory
Mech. Contr’g, Inc. v. Phila. Hous. Auth., 855 A.2d 669 (Pa. 2004); T & R Painting;
Quinn v. Se. Pa. Transp. Auth. (SEPTA), 659 A.2d 613 (Pa. Cmwlth. 1995).




                                           4
               Generally, for purposes of jurisdiction, Commonwealth agency status
is narrowly construed. Gory; see Dep’t of Aging v. Lindberg, 469 A.2d 1012 (Pa.
1983) (construing this Court’s jurisdiction under 42 Pa. C.S. §761(a)(1) narrowly).
When the enabling statute does not specify the court of original jurisdiction, in
analyzing the type of agency for jurisdictional purposes,3 “the pivotal factors are
whether the entity [1] operates on a statewide basis and [2] is predominantly
controlled by the state.” Gory, 855 A.2d at 677 (emphasis added). We discern
legislative intent to confer jurisdiction on this Court where the entity acts throughout
the state and under state control. Id. By contrast, where “the entity operates within
a single county … and is governed in large part by that county … the entity must be
characterized as a local agency and sued in the courts of common pleas.” Id. at 678.


                                     1. Enabling Statute
               The Law is the enabling statute that authorized creation of Pike CCD.
Critically, the Law did not create Pike CCD. Rather, pursuant to the Law, Pike County
created Pike CCD in June 1956 by adopting a resolution. In addition, the Law provides
that the board of directors governing Pike CCD is appointed by the Pike County
governing body, the County commissioners. Section 6 of the Law, 3 P.S. §854(1).


               Section 3 of the Law defines a “district” like Pike CCD as “any county
in the Commonwealth whose county governing body has, by resolution, declared the
county to be a conservation district.” 3 P.S. §851 (emphasis added).                 In 2008, the
legislature added language to the “Declaration of Policy” that states in pertinent part:

       3
         In determining whether an entity is a Commonwealth agency for sovereign immunity
purposes, “the important factors to be considered are whether the entity was created by the state to
perform a state function so that a judgment against it would, in essence, injure the state.” James
J. Gory Mech. Contr’g, Inc. v. Phila. Hous. Auth., 855 A.2d 669, 677 (Pa. 2004).

                                                 5
“To designate conservation districts as a primary local government unit responsible
for the conservation of natural resources in this Commonwealth and to be
responsible for implementing programs, projects and activities to quantify, prevent
and control nonpoint sources of pollution.” Section 2(2) of the Law, 3 P.S. §850(2)
(emphasis added).


               Like the trial court, Pike CCD emphasizes Section 5(2) of the Law,
which states: “Such a district, upon its creation, shall constitute a public body
corporate and politic exercising public powers of the Commonwealth as an agency
thereof.” 3 P.S. §853(2) (emphasis added). This section appears unchanged since the
expansion of the policy declaration.


               However, that statutory language is not dispositive of agency status.
Blount. Indeed, virtually identical language was contained in other statutes, and yet
the agencies were deemed local agencies because their operations were confined to
a local area. See, e.g., T & R Painting (construing same language in Section 10 of the
Housing Authorities Law;4 housing authority not a Commonwealth agency for
jurisdictional purposes); Levine v. Redev. Auth. of City of New Castle, 333 A.2d 190
(Pa. Cmwlth. 1975)(construing same language in Section 9 of the Urban Redevelopment
Law;5 authority was a local agency for jurisdiction purposes); Clearfield Area Hous.
Auth. Corp. v. Hughes, 318 A.2d 754 (Pa. Cmwlth. 1974) (housing authority was local
agency). But see Marshall v. Port Auth. of Allegheny Cty., 568 A.2d 931 (Pa. 1990)
(port authority was Commonwealth agency for sovereign immunity purposes).


      4
          Act of May 28, 1937, P.L. 955, as amended, 35 P.S. §1550.
      5
          Act of May 24, 1945, P.L. 991, as amended, 35 P.S. §1709.

                                               6
             Our Supreme Court deemed the same language that the trial court
construed as insufficient to confer Commonwealth agency status in T & R Painting.
Significantly, the Court construed the phrase “public powers of the Commonwealth
as an agency thereof” as evincing the division between the authority and a
Commonwealth agency. Id. at 802. It reasoned: “This section assumes that an
authority is not an agency of the Commonwealth; otherwise there would be no
reason specifically to grant it the authority to do what an agency of the state may do
as a matter of course.” Id. (emphasis added). Our highest court reaffirmed the same
reasoning more recently in Blount.


              Further, in Levine this Court rejected the construction of the same
language adopted by the trial court here. In Levine we examined statutory language
that an urban redevelopment authority was “a public body, corporate and politic,
exercising public powers of the Commonwealth as an agency thereof ….” 333 A.2d
at 192. We reasoned it would be absurd to require citizens to travel to Harrisburg
when the remedy sought (access to records) was located in Lawrence County.


             Notably, when it concluded the language in Section 5(2) of the Law, 3
P.S. §853(2), was unambiguous, the trial court did not recognize other provisions in
the Law that reflected a conservation district was a local agency. Specifically, the
trial court overlooked Section 2(2) of the Law, 3 P.S. §850(2), which characterized a
conservation district as a “local government unit,” and Section 3 of the Law, 3 P.S.
§851, which defined “District” as a “county.” Further, the trial court did not recognize
Section 6 of the Law, 3 P.S. §854, provided governance by a board selected by the
county governing body. The trial court also did not acknowledge that Pike CCD is



                                           7
not a creature of statute, but of a county resolution, and it is governed by directors
appointed by Pike County commissioners.            In failing to analyze the statutory
provisions indicating local agency status, the trial court erred.


             Moreover, the trial court did not address the Supreme Court’s statutory
construction of the same language in T & R Painting that led it to the opposite
conclusion as to agency status. Instead, the trial court relied on federal authority
suggesting that the other statute contained more conflicting provisions. See Tr. Ct.,
Slip Op., 6/29/18, at 4 n.2.


             Because the Law contains multiple provisions indicating local agency
status, we determine the trial court erred as a matter of law in concluding “[t]here is
no such ambiguity present in the [Law], and therefore, no analysis of legislative
intent is required.” Id. at 4.


             In discerning legislative intent to confer Commonwealth agency status,
courts consider whether conferring jurisdiction on a particular court would lead to
an absurd or unreasonable result. 1 Pa. C.S. §1921. When the matter involves a
local community, and “the issues involved were matters strictly within the concern
of a particular locality rather than a concern of the Commonwealth generally,” then
it would be absurd to conduct the litigation in Harrisburg as opposed to the locality.
T & R Painting, 353 A.2d at 802 (quoting Levine, 333 A.2d at 192).


             Based on the more recent amendments to the Declaration of Policy and
the definitions section of the Law, we discern a legislative intent to treat conservation



                                            8
districts like Pike CCD as local agencies for purposes of jurisdiction.         This
conclusion is also consistent with the multi-factor test in Blount.


                                 2. Blount Factors

             The seminal case in determining agency status for jurisdiction purposes
is Blount. There, our Supreme Court analyzed whether the Philadelphia Parking
Authority (PPA) qualified as a Commonwealth agency such that this Court was the
court of original jurisdiction. Despite its name, the Court concluded the PPA was a
Commonwealth agency based on multiple factors, including its functions, reach of
operations, and the degree of state control over finances and governance. Ultimately,
the Court was persuaded that jurisdiction was proper in this Court because the PPA
undertook Commonwealth functions and operated outside Philadelphia.


             In its analysis, the Court emphasized the PPA’s reach beyond the
territorial confines of Philadelphia with respect to transport services. The PPA
assumed control of taxicab and limousine operations in and outside Philadelphia. 53
Pa. C.S. §5505(d)(23), (24). Previously, regulation of taxicabs and limousines in
Philadelphia was a function of the Public Utility Commission. Further, PPA’s
governing board, unlike other parking authorities, was not selected by the Mayor.
Crucially, the Governor of Pennsylvania appointed its six-member governing board.
53 Pa. C.S. §5508.1(c). Lastly, the Court considered control over the PPA’s finances.
It noted the General Assembly supervised and controlled, in part, the distribution of
funds from the PPA’s budget. See 53 Pa. C.S. §5707.




                                          9
             Pike CCD does not meet the Blount factors for Commonwealth agency
status. First, Pike CCD operates solely within the confines of Pike County. Thus,
its reach of authority indicates local agency status as it addresses issues within a
single county. Gory. Although it implements statewide policies and initiatives and
fees, it does so only in Pike County.


             The fact that Pike CCD implements regulations that apply statewide
does not mean it exercises statewide authority. It is telling that Pike CCD relies
heavily on the delegation under the Agreement. However, the Agreement does not
authorize action outside of Pike County.      In fact, the quoted portions of the
Agreement state it is DEP’s designee for various pollution programs “within the
political boundaries of Pike County.” Appellee’s Br. at 14 (underscore in original).


             Second, Pike CCD is not “controlled” by the Commonwealth. In
determining the “control” prong, the fiscal control and governance are reviewed.
Repeatedly, Pike CCD claims that it is controlled by the Commonwealth because it
is monitored by the only agency created by the Law that exercises statewide
authority, the State Conservation Commission. Section 4 of the Law, 3 P.S. §852.
The Commission exercises statewide authority, not the county conservation districts.


             Unlike the PPA in Blount, its governing body was not selected by the
Governor or any other agent of Commonwealth government. Rather, Pike CCD’s
directors are selected by County commissioners. Section 6 of the Law, 3 P.S. §854(a)
(“a board of directors … shall be appointed by the county governing body … [t]he
composition of the board shall be determined by the county governing body ….”).



                                        10
             Third, there is little state control over Pike CCD’s budget or finances.
While the State Conservation Commission monitors and apportions state funds
designated for Pike CCD, the County makes spending decisions. Also, upon
liquidation of Pike CCD assets, the proceeds are paid into the County treasury.


             Further, Pike CCD identifies DEP’s statewide functions and support
for county districts to support its argument for statewide authority, without citing any
functions Pike CCD performs on a statewide basis. Appellee’s Br. at 14-15. That
DEP delegated certain functions to Pike CCD through the Agreement does not confer
status as a Commonwealth agency. Pike CCD cites no authority for the proposition
that a contract constitutes Commonwealth control or is capable of conferring agency
status. The type of control discussed in Blount is governance and fiscal control, not
contractual control.


             Absent state control or exercise of statewide authority, we see no basis
for deeming Pike CCD a Commonwealth agency for jurisdictional purposes. Blount;
T & R Painting.


                           3. Issues of Statewide Impact
             Pike CCD proffered a third factor, aside from state control and statewide
authority, purportedly based on Blount. Appellee’s Br. at 10. It contends this
Court’s jurisdiction should extend to county conservation districts because they
share implementation and enforcement authority with two state agencies, DEP and
the Law-created State Conservation Commission. Pike CCD argues that when the
litigation involves its implementation of statewide laws, this Court has jurisdiction.



                                          11
             Our decisional law recognizes that certain agencies, like SEPTA, are
hybrid agencies treated as Commonwealth agencies in one context, and local agencies
in another. See, e.g., Se. Pa. Transp. Auth. v. Pub. Util. Comm’n., 592 A.2d 797,
803 (Pa. Cmwlth. 1991) (referring to SEPTA as a “state agency”); Se. Pa. Transp.
Auth. v. Bd. for Assessment & Revision of Taxes of Del. Cty., 319 A.2d 10, 12 (Pa.
Cmwlth. 1974) (calling SEPTA “an instrumentality of the Commonwealth”). When
an agency is governmental and exercises both local and statewide functions, the
subject matter of the dispute affects whether an entity will be considered a local or
Commonwealth agency for jurisdictional purposes. See Oliver v. Tropiano Transp.,
Inc., 79 A.3d 1233, 1239 (Pa. Cmwlth. 2013).


             Like SEPTA, the PPA is unusual in that it has been deemed both a local
agency and a Commonwealth agency for jurisdictional purposes depending on the
claims alleged. Compare Blount (concluding this Court had jurisdiction over taxicab
disputes), with Sule v. Phila. Parking Auth., 26 A.3d 1240, 1241 n.1 (Pa. Cmwlth.
2011) (deeming the court of common pleas the proper court for parking-related
disputes). As our Supreme Court recognized in Blount, the PPA is a Commonwealth
agency with respect to its regulation of taxicabs because, in that capacity, it operates
statewide, performs a state function and is controlled by the Commonwealth.
However, as to the “purely local functions” the PPA performed, “such as the
management of on and off-street parking in Philadelphia … [d]isputes arising out of
these local operations are properly relegated to the original jurisdiction of the trial
court.” 965 A.2d at 230 n.8. “This Court has since reiterated this distinction ….”
Oliver, 79 A.3d at 1239.




                                          12
               Unlike hybrid agencies that operate outside a local government unit to
perform certain functions (PPA, SEPTA), Pike CCD does not operate outside of Pike
County so as to invoke this Court’s jurisdiction. Nevertheless, Pike CCD suggests
that when it performs functions in Pike County as delegated by DEP, those functions
are statewide in nature, despite that they are confined to a specific county in practice.
Pike CCD thus requests that it be deemed a Commonwealth agency when an action
challenges implementation of laws that have statewide application.


               We decline to expand this Court’s original jurisdiction to include cases
challenging local implementation of statewide laws in the interest of uniformity.
The potential for conflicting constructions of statewide laws by the county courts of
common pleas exists whenever a statewide law is applied differently by different
local agencies.


               Here, although the subject matter of the underlying litigation involves
implementation of statewide laws, the party that Trustees sued for improperly
implementing the laws is Pike CCD as the “local government unit responsible” for
their implementation. Section 2(2) of the Law, 3 P.S. §850(2).             As a result,
jurisdiction for an action challenging Pike CCD’s implementation properly lies in the
trial court.


                                    III. Conclusion
               We hold the Law does not expressly confer Commonwealth agency
status on county conservation districts. Therefore, we reverse the trial court’s order
sustaining Pike CCD’s preliminary objection to jurisdiction, and dismissing



                                           13
Trustees’ complaint.6 For the reasons outlined in this opinion, we conclude Pike
CCD is a local agency predominantly controlled by and operating in Pike County.
Blount. Because the trial court has proper jurisdiction, we remand to the trial court
to address the remaining preliminary objections.




                                              ROBERT SIMPSON, Judge




       6
          Regardless of Pike CCD’s agency status, the trial court erred in dismissing the action,
albeit without prejudice. Pursuant to Section 5103(c) of the Judicial Code, the proper resolution
was to transfer the case to the proper forum, not to dismiss the action despite lack of jurisdiction.
42 Pa. C.S. §5103(c). See also Pa. R.C.P. No. 1032(b); Pa. R.A.P. 751 (regarding transfer of
erroneously filed matters).

                                                14
        IN THE COMMONWEALTH COURT OF PENNSYLVANIA

Sean A. Finan and Maura K. Finan            :
as Trustees of the Finan Family             :
Irrevocable Trust,                          :
                          Appellants        :
                                            :   No. 1031 C.D. 2018
            v.                              :
                                            :
Pike County Conservation District           :



                                    ORDER

            AND NOW, this 2nd day of May, 2019, the order of the Pike County
Court of Common Pleas is REVERSED, and the matter is REMANDED in
accordance with the foregoing opinion.


            Jurisdiction is relinquished.




                                       ROBERT SIMPSON, Judge